DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim objections to claims 2, 19, and 23 have been withdrawn in view of current amendments. 

The 35 U.S.C. § 112(b) rejections to claims 3, 19, 20, and 21 have been withdrawn in view of current amendments.

The 35 U.S.C. § 112(b) rejection to claim 20 has been deemed moot in view of the cancellation of the claim.

Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive. The Applicant argues the combination of the prior art on record fails to teach or suggest the limitations of claim 1. Specifically, the Applicant argues the combination of Noy and Mitsushio is incompatible. The examiner respectfully disagrees. The examiner relied on Mitsushio only to show it is known in the art to measure a distance of completed movement and/or velocity of movement of an object directly at the object with an optical device. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-16, 18-19, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noy et al. (US 2010/0260378) in view of Mitsushio et al. (US 2011/0222725) further in view of Garneau et al. (US 2010/0189135).

Regarding claim 1 Noy discloses a method for analysing defects in transformer laminations with an inspection system, wherein the inspection system comprises a detection unit (line detector 102 in Figure 1) including an optical detecting device arranged transversely to a direction of movement of a transformer lamination (image acquisition assembly – [0013]; Figure 1 shows line detector 102 transversely arranged to the direction of movement of objects 110A, 110B, and 110C)), a measurement device including a position and/or distance device , a conveyance device (conveyor belt 112 in Figure 1) and a processing device (processor 106 in Figure 1), comprising the steps of:
continuously transporting a plurality of transformer laminations relative to the optical detecting device (Figure 1 shows conveyor belt 122 transporting objects 110A, 110B, and 110C relative to line detector 102; it is noted Figure 1 does not show transformer laminations, however paragraph 27 discloses the system is applicable to any object); 
measuring a velocity of movement of at least one of the plurality of transformer laminations relative to the optical detecting device via the measurement device of the detection unit (line speed monitor 108 in Figure 1 measuring the speed of the conveyor belt – [0031]; note the speed of the conveyor belt is the speed of the object on top of the conveyor belt); 
capturing an image of a contour of the at least one of the plurality of transformer laminations with the optical detecting device (line detector 102 obtaining an image of objects 110A, 110B, 110C – [0026, 0034]);
assembling images of the at least one of the plurality of transformer laminations into a combined image of the transformer lamination via the processing device while considering the velocity of movement of the transformer lamination (image 150 of Figure 3 is obtained by combining set of images taking during different detector 102 and light source 104 periods – [0024-0030]; note the periods of the detector 102 and light source 104 are based on the data obtained by the speed monitor 108 – [0031]); and 
determining a shape of the at least one of the plurality of transformer laminations on the basis of the combined image via the processing device (the processor combines the collection of the defined edges to produce an overall contour of the object – [0013]).
However, fails to explicitly disclose a position and/or distance device placed before the detecting device in the direction of movement and a position and/or distance device placed after the detecting device in the direction of movement, measuring a distance of completed movement and/or the velocity of movement of the at least one of the plurality of transformer laminations directly at the transformer lamination with the optical detecting device, and using the processor to process measurement data from the position sensor and/or distance sensor placed before the detecting device in the direction of movement and subsequently from the position sensor and/or distance sensor placed after the detecting device in the direction of movement.
In his disclosure Mitsushio teaches measuring a distance of completed movement and/or the velocity of movement of the at least one of the plurality of transformer laminations directly at the transformer lamination with the optical detecting device (calculating distance and the moving speed of the work based on adjacent images of the work taken by an imaging device – [0131-0134]; it is noted the work is being interpreted as the object whose defects are being identified – [0052]; it is also noted the imaging device is being interpreted as the optical detecting device).
Mitsushio teaches that it is known in the art to provide measuring a distance of completed movement and/or the velocity of movement of the at least one of the plurality of transformer laminations directly at the transformer lamination with the optical 
However, fails to explicitly disclose a position and/or distance device placed before the detecting device in the direction of movement and a position and/or distance device placed after the detecting device in the direction of movement, and using the processor to process measurement data from the position sensor and/or distance sensor placed before the detecting device in the direction of movement and subsequently from the position sensor and/or distance sensor placed after the detecting device in the direction of movement.
In his disclosure Garneau teaches a position and/or distance device placed before the detecting device in the direction of movement and a position and/or distance device placed after the detecting device in the direction of movement, and using the 
Garneau teaches that it is known in the art to provide a position and/or distance device placed before the detecting device in the direction of movement and a position and/or distance device placed after the detecting device in the direction of movement, and using the processor to process measurement data from the position sensor and/or distance sensor placed before the detecting device in the direction of movement and subsequently from the position sensor and/or distance sensor placed after the detecting device in the direction of movement. This teaching of Garneau provides evidence that providing a position and/or distance device placed before the detecting device in the direction of movement and a position and/or distance device placed after the detecting device in the direction of movement, and using the processor to process measurement data from the position sensor and/or distance sensor placed before the detecting device in the direction of movement and subsequently from the position sensor and/or distance sensor placed after the detecting device in the direction of movement produces predictable results. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Noy such that the method for analyzing defects was provided with a position and/or distance device placed before the detecting device in the direction of movement and a position and/or 

Regarding claim 2 Noy discloses the method according to Claim 1, further comprising the step of using image processing to determine a dimension and/or a contour of the at least one of the plurality of transformer laminations on the basis of the combined image (the processor combines the collection of the defined edges to produce an overall contour of the object – [0013]).

Regarding claim 3 Noy discloses the method according to Claim 1, further comprising the step of using the processor to associate the captured image with a position of the at least one of the plurality of transformer laminations measured by the measurement device in the direction of movement relative to the detecting device at a capture time (capturing images during “active” and “idle” periods, said periods are determined based on the line speed monitor 108 – [0030-0031]).

claim 4 Noy discloses the method according to Claim 3. However, fails to explicitly disclose further comprising the step of using the processor to store an image data set of the image and a measurement data set of the position in a component data set of the at least one of the plurality of transformer laminations.
In his disclosure Mitsushio teaches store an image data set of the image and a measurement data set of the position in a component data set of the at least one of the plurality of transformer laminations (storing captured images of the object, said images are also used for obtaining positions of pixels which indicate the corresponding location/position of object – [0124]; therefore, both image data and measurement data corresponding to an object are stored).
Mitsushio teaches that it is known in the art to store an image data set of the image and a measurement data set of the position in a component data set of the at least one of the plurality of transformer laminations. This teaching of Mitsushio provides evidence that storing an image data set of the image and a measurement data set of the position in a component data set of the at least one of the plurality of transformer laminations produces predictable results. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Noy such that the method for analyzing defects was provided with storing an image data set of the image and a measurement data set of the position in a component data set of the at least one of the plurality of transformer laminations, since all claimed elements were known in the art, and one having ordinary skill in the art could have combined elements as claimed by known methods with no changes in their respective functions 

Regarding claim 5 Noy discloses the method according to Claim 4. 
However, fails to explicitly disclose to allocate a consistent time stamp to the image data set of the image and the measurement data set of the position.
In his disclosure Garneau allocates a consistent time stamp to the image data set of the image and the measurement data set of the position (image data having clock/time information linked to data corresponding to position/time of an object on a conveyor belt – abstract, [0026, 0029, 0038]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date, to incorporate the allocation of a consistent time stamp to the image data set of the image and the measurement data set of the position of Garneau into the teachings of Noy because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Regarding claim 6 Noy discloses the method according to Claim 4, further comprising the step of using the processor to detect an individual optical marker of the at least one of the plurality of transformer laminations within the image data set of the image and can assign the same to the component data set (identifying a token pattern in the image – Figure 6, steps 226, 228; Figure 7, steps 256, 258).

claim 13 Noy discloses the method according to Claim 1, further comprising the step of calibrating the inspection system via an inspection of a transformer lamination with a known shape (cigarette package, pharmaceutical packages – [0002]; note paragraph 27 discloses the system is applicable to any object).

Claim 14 corresponds to the system performing the method of claim 1. Therefore, claim 14 is being rejected on the same basis as claim 1.

Regarding claim 15 Noy discloses the inspection system according to Claim 14, wherein the optical detecting device includes a line scan camera, wherein a line scan image of the contour of the at least one of the plurality of transformer laminations can be captured with the line scan camera (line scan detector 102 in Figure 1; Figures 3 and 4 show an image composed of scanned lines).

Regarding claim 16 Noy discloses the inspection system according to Claim 14 wherein the optical detecting device includes a projection device, wherein the projection device can be designed as a lighting device, which can be used to project light onto the transformer lamination (light source 104 in Figure 1).

Regarding claim 18 Noy discloses the inspection system according Claim 14, the conveyance device is designed with one conveyor belt, two conveyor belts or with transport trolleys (conveyor belt 112 in Figure 1).

claim 19 Noy discloses the inspection system according to Claim 18, wherein the measurement device is configured to measure a position, a distance of completed movement and/or a transport velocity of a conveyor belt or a transport trolley (measuring actual speed or position of the moving object with sensors installed at set positions – [0029]).

Claim 24 depends on claim 18. Claim 18 contains alternative limitations. The examiner has chosen the limitation “the conveyance device is designed with one conveyor belt” in said claim 18. Since claim 24 further limits a non-chosen alternative, the limitation of claim 24 has been met.

Regarding claim 26 Noy discloses the inspection system according to Claim 14, wherein the detecting device is arranged orthogonally to a direction of movement of the plurality of transformer laminations (Figure 1 shows line detector 102 placed orthogonally to a direction of movement of the objects).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noy et al. (US 2010/0260378) in view of Mitsushio et al. (US 2011/0222725) further in view of Garneau et al. (US 2010/0189135) further in view of Kato et al. (US 2018/0006509).

Regarding claim 7 Noy discloses the method according to Claim 1. However, fails to explicitly disclose further comprising the step of using the processor to determine 
In his disclosure Kato teaches a processing device that determines a placement sequence for the plurality of transformer laminations for producing a transformer core on the basis of the shapes of the plurality of transformer laminations (manufacturing a laminated core by stacking the laminations in a specific direction – [0053, 0077], Figure 3).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kato into the teachings of Noy because such incorporation simplifies the production of an object.

Claims 10-11, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noy et al. (US 2010/0260378) in view of Mitsushio et al. (US 2011/0222725) further in view of Garneau et al. (US 2010/0189135) further in view of Steel (JP 2006208297A).

Regarding claim 10 Noy discloses the method according to Claim 1. However, fails to explicitly disclose wherein the step of determining the shape further comprises determining a difference between a velocity of movement measured at one end of the at least one of the plurality of transformer laminations and a velocity of movement measured at an opposite end of the at least one of the plurality of transformer laminations.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Steel into the teachings of Noy because such incorporation enhances the shape measurement accuracy.

Regarding claim 11 Noy discloses the method according to Claim 1, wherein the step of determining the shape further comprises measuring a temperature of the at least one of the plurality of transformer laminations and/or the conveyance device and considering the temperature of the at least one of the plurality of transforming laminations and/or the conveyance device along with a respective expansion coefficient (as taught by Steel, the temperature of the conveyance affects the object in said conveyance – [0025]).

Regarding claim 25 Noy discloses the inspection system according to Claim 14. However, fails to explicitly disclose wherein the measurement device includes a temperature sensor for detecting a temperature of the at least one of the plurality of transformer laminations and/or the conveyance device.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Steel into the teachings of Noy because such incorporation enhances the shape measurement accuracy.
Regarding claim 27 Noy discloses the method according to Claim 1. However, fails to explicitly disclose wherein the step of determining the shape further comprises considering a time of a change of the velocity of movement.
In his disclosure Steel teaches the step of determining the shape further comprises considering a time of a change of the velocity of movement (obtaining a difference between velocities to determine shape of object – [0027-0032]; note the moment the difference is obtained is being interpreted as the time of a change on velocity).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Steel into the teachings of Noy because such incorporation enhances the shape measurement accuracy.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noy et al. (US 2010/0260378) in view of Mitsushio et al. (US 2011/0222725) further in view of Garneau et al. (US 2010/0189135) further in view of Sakai et al. (US 2008/0235971).

Regarding claim 12 Noy discloses the method according to Claim 1. However, fails to explicitly disclose wherein the shape further comprises measuring a belt tension and/or a friction coefficient of a conveyor belt of the conveyance device.
In his disclosure Sakai teaches wherein the shape further comprises measuring a belt tension and/or a friction coefficient of a conveyor belt of the conveyance device (measuring conveyor’s parameters which are considered when determining dimension of object – [0015-0048]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sakai into the teachings of Noy because such incorporation reduces errors in the measurements results.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noy et al. (US 2010/0260378) in view of Mitsushio et al. (US 2011/0222725) further in view of Garneau et al. (US 2010/0189135) further in view of Lin et al. (CN 206013644U).

Regarding claim 21 Noy discloses the inspection system according to Claim 18. However, fails to explicitly disclose wherein the conveyor belt is designed with magnets for increasing a friction coefficient of the conveyor belt.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lin into the teachings of Noy because such incorporation improves the power of the driving force and make the transportation distance of the single machine longer (abstract).

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noy et al. (US 2010/0260378) in view of Mitsushio et al. (US 2011/0222725) further in view of Garneau et al. (US 2010/0189135) further in view of Moll (US Patent No. 5,337,687).

Regarding claim 22 Noy discloses the inspection system according to Claim 18. However, fails to explicitly disclose wherein the conveyor belt is designed with a gearing, which can engage with a drive wheel of the conveyor belt.
In his disclosure Moll teaches it is known in the art for a conveyor belt to be designed with a gearing, which can engage with a drive wheel of the conveyor belt (Figure 1 shows conveyor belts which are in drive connection to a drive wheel and gears).
It would have been obvious, before the effective filing date of the claimed invention, to incorporate the teachings of Moll into the teachings of Noy because a 

Regarding claim 23 Noy discloses the inspection system according to Claim 18, wherein the conveyor belt includes a centring device for aligning the plurality of transformer laminations on the conveyor belt (as taught by Moll, aligning station – abstract).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KR101342113B1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.